Citation Nr: 1756740	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-49 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In October 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado.  A transcript of the hearing is a part of the record.  

In November 2014, the Board remanded this matter for additional development, to include the issue of entitlement to service connection for temporomandibular joint disorder.  Thereafter, in a May 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for temporomandibular joint disorder.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran did not file a second NOD with regard to the issue of entitlement to service connection for temporomandibular joint disorder, so it is no longer before the Board.


FINDING OF FACT

The Veteran did not exhibit any right shoulder condition in service, arthritis was not manifested to a compensable degree within one year of separation from service, and a current right shoulder condition is not otherwise attributable to an in-service disease or injury or to a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a September 2009 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been substantial compliance with its November 2014 remand directives, to include obtaining outstanding records and providing the Veteran with a VA examination. 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a right shoulder condition, which he contends had its onset during his active service or was caused by his service-connected left shoulder disability.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2017).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

B. Factual Background

The Veteran contends that he experienced right shoulder pain in service and continuously since service.  Alternatively, the Veteran contends that his right shoulder condition is caused or aggravated by his service-connected left shoulder disability.

Service treatment records are silent for complaints of or treatment for a right shoulder condition.  During a September 1993 reenlistment examination and a June 1994 overseas service examination, the Veteran denied having a painful or trick shoulder.  A May 1995 service treatment record shows that the Veteran was treated for neck strain after falling off of his bike.  An October 1995 service treatment record shows that the Veteran reported left shoulder pain since the bike accident, and, in January 1996, the Veteran underwent left shoulder surgery.  During an October 1999 periodic examination, the Veteran denied having a painful or trick shoulder.  During the Veteran's October 2002 retirement examination, he reported a history of left shoulder pain, corrected with surgery.  

In December 2002, the Veteran filed a claim of entitlement to service connection for numerous conditions, including a left shoulder condition, a left knee condition, a neck condition, a left elbow condition, and a bilateral foot condition.  During a January 2003 VA examination conducted in connection with the December 2002 claim, the Veteran reported no current left shoulder complaints, and he was diagnosed with left shoulder status post coracoacromial ligament release resolved.  He did not report a right shoulder condition, and both shoulders had full range of motion on examination.

The Veteran was discharged from service in January 2003.

Post-service army community hospital treatment records dated from September 2003 to March 2008 show treatment for low back pain, left shoulder pain, neck pain, right hand pain, left elbow pain, jaw pain, foot pain, and chest pain, but they are silent for complaints or treatment related to a right shoulder condition.  

A January 2010 VA treatment record shows that the Veteran was seen to establish care.  He reported a past history of degenerative joint disease of the bilateral shoulders and neck due to a fall from a helicopter and a fall from a mountain bike.  

Chest X-rays performed during a September 2010 sleep apnea C&P examination showed mild, bilateral AC joint widening, right greater than left.

A January 2011 private treatment record shows that the Veteran reported right shoulder pain and right elbow pain after a fall in October 2010.  X-rays showed mild AC degenerative changes and slight widening of the AC distances, symmetric bilaterally.  

During the October 2014 Board hearing, the Veteran testified that his shoulders "have always been sore."  He indicated that he knew he injured his left shoulder in service and had a surgical repair, "but both of them have always been sore."  The Veteran testified that he woke up one morning with right shoulder pain and a bump on his shoulder.  He testified that he went to the emergency room and "they did a series of x-rays and said that I had a separation in my shoulder."  The Veteran indicated that the doctors told him that "a lot of this was not a new injury, it was something that had kind of built up" and that "it probably is overuse, favoring my left shoulder."  The Veteran also testified that he first had right shoulder pain in service and it continued to the present day, but he did not complain about the pain.  

The Veteran was afforded a VA examination in March 2015.  The Veteran reported that his right shoulder had hurt since the 1995 in-service bike accident, but it was not as bad as his left shoulder symptoms.  He stated that when he was given exercises from physical therapy for his left shoulder, he did them on his right side as well.  The Veteran also reported that he developed a bump on his right shoulder in 2009.  On examination, the Veteran had abnormal range of motion of the right shoulder, but the examiner indicated that the "Veteran's attempt at active range of motion was a self-imposed limitation of motion."  The examiner also opined that the Veteran's range of motions were normal because "[b]ased on radiographic findings, and palpation, there is no physiological explanation for a limitation of range of motion."  X-rays of the right shoulder showed normal bony anatomy of the shoulder.  The examiner opined that a right shoulder condition did not have its onset during active duty, nor was it caused by any incident or event that occurred during active duty, because a right shoulder was not listed on his separation examination in January 2002.  The examiner also indicated that the Veteran did not have a diagnosable right shoulder condition based on examination or radiograph.  Regarding secondary service connection, the examiner opined that a right shoulder condition was not caused or aggravated by the Veteran's left shoulder disability because "since the shoulder functions in an open chain fashion, it would be unlikely for one joint to impact the function of another joint." 

The Veteran was afforded a VA examination in February 2016.  The Veteran reported that he could not remember a specific injury to his right shoulder in service, but he did "remember having some pain in his right shoulder while in service."  The Veteran indicated that he did "not believe that he ever reported his right shoulder pain."  He also indicated that he was able to maintain his weight lifting routine without issue, after leaving the service.  The Veteran reported waking up one morning in approximately 2009 with right-sided shoulder pain and a lump on his right shoulder.  He reported that he went to the emergency room at that time and that he was told he had a "minor fracture/dislocation of his right shoulder."  He indicated that he "was told at the time it was a chronic overuse injury."  He reported that he was given a sling for about a month and was told to rest his shoulder.  He indicated that the shoulder improved over time, but that he continued to have right-sided shoulder pain.  X-rays showed minimal spurring of the distal clavicle inferior margin and upper limits of normal right AC joint space.  The examiner diagnosed bilateral AC joint osteoarthritis.  

The examiner opined that the Veteran's right shoulder condition was less likely as not incurred in or caused by service.  The examiner noted that there were no complaints of right shoulder pain or injury while in service and there was no indication in the service treatment records, or otherwise, that a right shoulder condition was due to any incident that occurred while in service.  The examiner acknowledged the Veteran's "vague memories of possibly experiencing right sided shoulder pain while in service," but explained that "[i]ntermittent joint pains are a natural part of life, particularly when the body is put through stressful situations such as exercise or military experience."  The examiner indicated that "[t]hese intermittent joint pains more often than not tend to go away on their own and not lead to chronic conditions."  The examiner also noted that there were no records soon after the Veteran's military service showing that the Veteran sought treatment for any right-sided shoulder conditions, "which would be indicative that the right shoulder pain in service did lead to a chronic condition," and that the Veteran's reports that he had no problem continuing his weight lifting exercises after service "indicates that his right shoulder condition was not a chronic problem at that time."  The examiner concluded that it is more likely that the persistent right shoulder pain the Veteran now experiences is due to his post-service fall rather than to his memory of mild right shoulder pain in service.  Regarding secondary service connection, the examiner opined that the right shoulder condition was less likely as not caused by the left shoulder disability because the Veteran's "mild AC joint arthritis...is a degenerative condition and is not caused by nor is it aggravated by his other shoulder condition."  The examiner further explained that based on the recent x-rays, "with the right sided AC joint and the left sided AC joints being at the same, mild, degenerative state, it is more likely that these changes are natural age related changes."  The examiner concluded that the "left shoulder disability did not cause nor did it aggravate the present right shoulder condition."

C. Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with AC joint osteoarthritis.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

As noted above, the Veteran's service treatment records contain no complaints or treatment related to a right shoulder condition.  Although service treatment records do show treatment for multiple conditions, including back, neck, and left shoulder pain in service, to include the 1995 bike accident and 1996 left shoulder surgery, the Veteran consistently described the pain as affecting his left side throughout service, to include during his October 2002 retirement examination.  Moreover, as discussed above, for many years after service, the Veteran reported to treatment providers and VA examiners that he injured his left, rather than his right, shoulder during service, and he did not report any right shoulder pain or injuries.  

The Board acknowledges recent statements the Veteran has made, including to private and VA treatment providers (beginning in 2010), in which he asserted that he injured his right shoulder in service.  The Veteran is competent to provide testimony regarding his military experiences, to include his accounts of injuring his right shoulder in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, any lay assertions from the Veteran regarding a right shoulder injury in service are less credible than the service treatment records, which directly contradict such lay statements by demonstrating no in-service right shoulder injury or symptomatology.  While the Veteran may currently assert that he suffered a right shoulder injury in service, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  The record clearly shows that the Veteran complained of left shoulder pain in service.  In reaching this conclusion, the Board is not asserting that the Veteran was lying to his medical providers.  Rather, the Board finds that such statements of an in-service right shoulder injury were inaccurate recollections of a history many years earlier, when compared against the service treatment records and contemporaneous post-service treatment records, and are thus unreliable and entitled to no probative value.

The Board also acknowledges the Veteran's assertions that he has suffered from right shoulder pain since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's contentions that he has suffered from right shoulder pain since service are inconsistent with and contradicted by the record evidence.  As noted above, the evidence of record shows no complaints, diagnosis, or treatment for a right shoulder condition until 2010, over seven years after discharge.  The absence of post-service findings, diagnosis, or treatment for seven years after service is one factor that tends to weigh against a finding of continuous right shoulder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that he has experienced right shoulder symptoms continually since service.  The Board also finds it probative that the Veteran sought treatment for multiple physical ailments, including back, knee, foot, left shoulder, and neck pain during that time period, but failed to report any type of right shoulder symptoms.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); see also Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

The Board also finds it significant that the Veteran's first application for compensation, filed in December 2002, did not include or mention a right shoulder condition.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  This suggests to the Board that there was no pertinent right shoulder symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent with and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience right shoulder symptoms in service or until many years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

There is also no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed right shoulder condition and service.  

In this regard, the Board finds the VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the February 2016 VA examiner opined that the Veteran's current right shoulder condition was less likely than not related to his service and more likely related to aging and post-service injuries.  Although the VA examiner emphasized that service treatment records were silent for a right shoulder injury or treatment, as well as the length of time before the Veteran sought treatment after service, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, the examiner acknowledged and accepted the Veteran's reports of experiencing occasional right shoulder pain in service; however, the examiner explained why the current right shoulder condition was nonetheless more likely due to post-service factors.  Moreover, in the present case, as discussed in detail above, the Board has found that the Veteran's lay statements regarding onset and continuity to not be entirely credible.  Implicit in the examiner's rationale was that if the Veteran's right shoulder symptoms had been significant, he would have sought treatment earlier.  

Additionally, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the February 2016 VA medical opinion was thorough, supported by an explanation, based on examination of the Veteran and review of the claims folder, and supported by the Veteran's lay statements and medical records.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported right shoulder symptoms and post-service treatment records showing an absence of any right shoulder complaints for many years after service.  

The Board acknowledges the Veteran's contention that his doctors told him that his right shoulder condition was not a new injury, but something that "built up" over time.  The Veteran is certainly competent to report about what doctors may have told him because such a report of a contemporaneous diagnosis would be within his personal knowledge, and there is no reason to find him incredible in this regard.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  However, to the extent the Veteran proffers this information as a positive nexus between his current right shoulder condition and service, even if accurate, the Board cannot determine the factual premise and reasoning underpinning such opinions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Further, even if doctors told the Veteran that his current right shoulder condition was built up over time, such statements do not provide a nexus to service.  Accordingly, these statements have very little probative value, and they are far outweighed by the February 2016 VA examiner's opinion discussed above.

The Board also acknowledges any assertion by the Veteran that his right shoulder condition is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a right shoulder condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the nature and etiology of his right shoulder condition requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current right shoulder condition is related to service.

In regard to continuity of symptoms, the Board finds that the Veteran's right shoulder arthritis is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331.  However, there is no probative evidence of record that the Veteran's right shoulder arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with right shoulder arthritis until 2010, seven years after service.  Moreover, as noted above, the Board finds that the Veteran has not provided credible testimony that symptoms of arthritis have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, service connection based on continuity of symptomatology is not warranted.

The Board also finds that service connection is not warranted on a secondary basis.  As noted above, the March 2015 VA examiner opined that the Veteran's right shoulder condition was not caused or aggravated by the Veteran's service-connected left shoulder disability because the shoulders function in an open chain fashion making it unlikely for one joint to impact the function of the other joint.  Additionally, the February 2016 VA examiner opined that the Veteran's mild right AC joint arthritis was less likely as not caused or aggravated by the left shoulder disability because x-rays showed both shoulders being in the same, mild, degenerative state, indicating that the changes were more likely natural, age related changes.  The March 2015 and February 2016 VA examiners' conclusions are shown to have been based upon a thorough review of the claims file, physical examination of the Veteran, and acknowledgement of the Veteran's statements regarding the onset and nature of his symptoms.  Moreover, the opinions are supported by a sufficient explanation and reference to pertinent evidence of record.  

The Board acknowledges the Veteran's contention that his doctors told him that his right shoulder condition was "probably due to overuse" due to favoring his left shoulder.  As discussed above, although the Veteran is competent to report about what doctors told him, to the extent the Veteran proffers this information as a positive nexus between his current right shoulder condition and his left shoulder disability, even if accurate, the Board cannot determine the factual premise and reasoning underpinning such opinions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Accordingly, these statements have very little probative value, and they are far outweighed by the VA examiners' opinions discussed above.

The only contrary opinion regarding the relationship between the Veteran's right shoulder condition and his service-connected left shoulder disability is the Veteran's.  As noted above, while laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on a review of the record evidence, the Board concludes that service connection for a right shoulder condition is not warranted.  Although the record evidence shows that the Veteran currently has a right shoulder condition, it does not indicate that the Veteran's right shoulder condition has a causal connection to or is associated with his active military service or to a service-connected disability.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right shoulder condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


